Citation Nr: 1409527	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  12-11 349A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Richard L. Frankel, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to January 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In August 2013, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

FINDING OF FACT

A low back disorder is related to the Veteran's active service.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder, diagnosed as spinal stenosis at L4-L5 and L5-S1 and lumbosacral strain, have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's service treatment records show that he was treated for back trouble in May 1962.  He again complained of back pain after playing football in November 1963.  He has stated that he continually suffered from back symptoms following his separation from service.  He was reportedly treated by a chiropractor for back problems from 1966 to 1970; however, that examiner is deceased and his records are not available.  X-rays of the Veteran's lumbar spine in October 2010 showed spinal stenosis at L4-L5 and L5-S1.  On VA examination in October 2010, he was diagnosed as having lumbosacral strain.  The VA examiner provided an opinion that the Veteran's current low back disorder was not related to his military service; however, the examiner did not discuss the two episodes of treatment for back problems noted in the service treatment records.  A private doctor provided an opinion in September 2012 that the Veteran's low back disorder was related to his military service.  On review of the record as a whole, the Board finds that the evidence is in equipoise and resolves doubt in the Veteran's favor.  Therefore, service connection for a low back disorder, diagnosed as spinal stenosis at L4-L5 and L5-S1 and lumbosacral strain, is granted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


ORDER

Entitlement to service connection for a low back disorder, diagnosed as spinal stenosis at L4-L5 and L5-S1 and lumbosacral strain, is granted.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

